                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA                     :

       Plaintiff,                            :       Case No. 3:17-cr-98

       -vs-                                  :       Magistrate Judge Sharon L. Ovington

ARICK CARLES,                                :

       Defendant.                            :


                ORDER REVOKING PROBATION/ SENTENCING ENTRY


       Defendant appeared before the Court on July 10, 2019 pursuant to a warrant for arrest

issued commanding Defendant to show cause why his probation should not be revoked as set

forth in the Petition filed May 8, 2019.

       Defendant appeared with counsel and after being advised of his constitutional rights,

admitted violating the conditions set forth in the terms of his probation and offered evidence in

mitigation. Accordingly, the Court found that Defendant violated the terms and conditions of

probation and Defendant’s probation is ordered revoked.

       Without objection by Defendant the Court proceeded to sentencing after allowing

Defendant and his counsel an opportunity to make a statement. Defendant is sentenced to a term

of imprisonment of sixty (60) days with no supervision to follow.

July 15, 2019
                                                            s/Sharon L. Ovington
                                                             Sharon L. Ovington
                                                        United States Magistrate Judge
